Broyles, C. J.
1. A ground of the motion for a new trial assigns error upon the refusal of the court to award a nonsuit. “Under repeated rulings of the Supreme Court and of this court, such an assignment can not be considered where, after such refusal, the case proceeded to a verdict in favor of the plaintiff, and the defendant’s motion for a new trial (to the overruling of which exception is taken) includes the ground that *662the verdict was contrary to the evidence and without evidence to support it.” Barrow County Cotton Mills v. Lott, 44 Ga. App. 634 (2) (162 S. E. 827).
Decided March 24, 1933.
B. Terry, for plaintiff in error.
Charles F. McLaughlin Jr., Joseph O. McQehee, contra.
2. This was an action in trover to recover an automobile. On the trial the evidence showed that the title and the right of possession to the property was in the plaintiff, and that the automobile was found in the possession of the defendant and was sufficiently identified as the property sued for. The plaintiff elected to take a money verdict and the jury returned one in his favor for fifty dollars 'and costs. As to whether the automobile was worth that sum, the evidence was in sharp conflict, but this court is unable to hold that the verdict for that amount was not authorized by any evidence, and, the finding of the jury having been approved by the trial judge and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


MacIntyre cmd Guerry, JJ., concur.